DETAILED ACTION
Response to Amendment
1.	The amendment filed on 2/4/21 has been entered.
	Claims 1-6 have been cancelled.
	Newly added Claims 7-26 are pending.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 7 and 9-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata et al. (“Hata”) US PG-Pub 2002/0117104/Hata et al., JP 2001-160539 (“Hata ‘539”). See also attached machine translated document (“MTD”).
Hata discloses in Figs. 1-14 a semiconductor light emitting diode comprising a sapphire substrate (e.g. element 1/21, ¶[0023]), a plurality of semiconductor layers (e.g. element 3-13, 23/24) formed on said sapphire substrate and made of different materials (¶¶[0053, 0054, 0076 and 0077]) from that of said sapphire substrate and an electrode (e.g. element 16/33) formed on the surface of the top layer of said semiconductor layers so that light generated in said semiconductor layers is emitted from said electrode or from said sapphire substrate, wherein 
Similarly, Hata ‘539 discloses in Figs. 4, 5 and 11 a semiconductor light emitting diode comprising a sapphire substrate (e.g. element 1, ¶[0119] of MTD), a plurality of semiconductor layers (e.g. element 12/13, Fig. 5 and (¶¶[0121 and 0122] of MTD) formed on said sapphire substrate and made of different materials from that of said sapphire substrate and an electrode (e.g. element 113/114, ¶¶[0215 and 0216] of MTD) formed on the surface of the top layer of said semiconductor layers so that light generated in said semiconductor layers is emitted from said electrode or from said sapphire substrate, wherein recess portions (recess filled with element 12/13, 104-112 shown in Figs. 4 and 5) for scattering or diffracting light generated in said semiconductor layers are created in a repeated pattern in the surface of said sapphire substrate, and said recess portions are buried by said semiconductor layers and have a side face that is inclined to a laminating direction of said semiconductor layers with a taper angle
Hata/Hata ‘539 does not specifically disclose the recited taper angle (claims 7, 9, 10). However, Hata (¶[0120] and Fig. 9)/Hata ‘539 (¶[0140] of MTD and Fig. 4a) suggests recess portions formed in circular, hexagonal or triangular shape and discloses a recess having an obtuse angle which is a range that lies within or overlaps the disclosed ranges.
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re 
  	Therefore the fact that applicant's claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 11, Hata ‘539 discloses (Fig. 6 and ¶¶[0140 and 0149] of MTD)  recess portions having hexagonal or triangular shape; thus, the limitation “… wherein each of said recess portions has sides that are not parallel to A-axis of the  semiconductor layers in plan view of said sapphire substrate” is met. 
Re claim 12, Hata ‘539 discloses (¶¶[0140 and 0149] of MTD) recess portions having hexagonal or triangular shape; thus, the limitation “… each of said recess portions has a side that is perpendicular to an A axis said semiconductor layers in plan view of said sapphire substrate” is met. 
Re claim 13, Hata/Hata ‘539 discloses wherein said semiconductor layers are made of GaN-based semiconductors.  
Re claim 14, Hata/Hata ‘539 discloses wherein said sapphire substrate is a C plane (0001) sapphire substrate. 


Re claim 16, Hata ‘539 discloses (Fig. 6 and ¶¶[0140 and 0149] of MTD) recess portions having hexagonal or triangular shape; thus, the limitation “… , wherein the another recess portion surrounded by the six recess portions forming the hexagon and the six recess portions forming the hexagon are oriented in the same way in plan view of the sapphire substrate” is met. 
Re claim 17, Hata ‘539 discloses wherein all recess portions are arranged in the same direction.  
Re claim 18, Hata ‘539 discloses (Fig. 6 and ¶¶[0140 and 0149]) of MTD) recess portions having hexagonal or triangular shape; thus, the limitation “… wherein the repeated pattern of the recess portions is such that six recess portions forming a hexagon  surround another recess portion, the hexagon having sides that are parallel to A-axis of the sapphire substrate in plan view of the sapphire substrate” is met.  
Re claim 19, Hata ‘539 discloses (Fig. 6 and ¶¶[0140 and 0149]) of MTD) recess portions having hexagonal or triangular shape; thus, the limitation “… wherein the another recess portion surrounded by the six recess portions forming the hexagon and the six recess portions of the hexagon are oriented in the same way in plan view of the sapphire substrate” is met. 
 Re claim 20, Hata ‘539 discloses wherein all recess portions are arranged in the same direction.  


Re claim 22, Hata ‘539 discloses (Fig. 6 and ¶¶[0140 and 0149] of MTD)  recess portions having hexagonal or triangular shape; thus, the limitation “… wherein each of said recess portions has sides that are not parallel to A-axis of the  semiconductor layers in plan view of said sapphire substrate” is met. 
Re claims 23 and 24, taking the value of the wavelength of emitted light in the semiconductor layers and an index of refraction of the semiconductor layers of Hata into consideration, Hata which discloses a pitch of 2 µm (¶[0069]) reads into the recitation calling for "a pitch of the repeated patterns is greater or equal λ/4 and less than or equal 10 um ...” where λ is a wavelength of light emitted from the semiconductor layers or " wherein an interval between the recess portions is 20 pm or less (as required in claim 24). 
Re claim 25, Hata ‘539 discloses wherein a step of the recess portions is within the recited range (¶[0118] of MTD).
Re claim 26, Hata ‘539 discloses (Fig. 6 and ¶¶[0140 and 0149] of MTD)  recess portions having hexagonal or triangular shape; thus, the limitation “… ,  wherein, in plan view of the sapphire substrate, each of the recess portions have a shape of a triangle, and wherein the repeated pattern of the recess portions is such that six recess portions forming a hexagon surround another recess portion” is met 
  			Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein, in plan view of said semiconductor layers, the n electrode is disposed on a portion of the n-type GaN based semiconductor layer exposed through other layers of the plurality of semiconductor layers and is disposed inside the p-type GaN based semiconductor layer that remains on the substrate. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED N SEFER/Primary Examiner, Art Unit 2893